Citation Nr: 0629111	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  05-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Chicago, Illinois, VA Regional Office (RO), which denied 
reopening the claim of entitlement to service connection for 
PTSD.  

The veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
the hearing has been associated with the claims file.  The 
veteran waived initial consideration of the additional 
evidence submitted at the hearing.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a January 2002 
rating decision.  The veteran did not file a notice of 
disagreement.

2.  Since the January 2002 decision, which denied service 
connection for PTSD, evidence that relates to an 
unestablished fact necessary to substantiate the claim has 
been presented or secured.


CONCLUSION OF LAW

The January 2002 decision, which denied entitlement to 
service connection for PTSD is final.  Evidence submitted 
since that decision is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein reopened.  

Legal Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issue of entitlement to service connection for PTSD was 
previously addressed and denied by the AOJ in January 2002.  
At the time of the prior decision in January 2002, the record 
included the service records, post-service medical records, 
and statements from the veteran.  The evidence was reviewed 
and service connection for PTSD was denied based on a finding 
that the veteran did not have PTSD and that there was no 
verified in-service stressor.  The decision notes that the 
veteran had not provided specific information in regard to an 
in-service stressor upon which conduct a search.  No notice 
of disagreement was filed and the January 2002 decision is 
final.  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, however, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, the record showed no in-
service PTSD and no verified in-service stressor.  A December 
2001 VA examination report noted that the veteran's symptoms 
did not meet the criteria for a diagnosis of PTSD.  

Since that determination, in May 2003, the veteran has 
applied to reopen his claim of entitlement to service 
connection for PTSD.  The evidence submitted since the prior 
final denial in January 2002 is new and material.  VA 
treatment records, dated in February 2003 and April 2004 
reflect diagnoses of PTSD.  The records added cure one of the 
evidentiary defects and are probative of the issue regarding 
service connection for PTSD, and thus, the claim is reopened.  
In addition, in correspondence received in May 2006, the 
veteran provided specific information in regard to a claimed 
in-service stressor.  


ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.


REMAND

VA examiners have entered a diagnosis of PTSD.  The records, 
however, are inadequate in identifying the stressor(s) and 
establishing the basis for the diagnosis of PTSD.  The Board 
notes that a February 2003 VA treatment record notes 
flashbacks of Vietnam.  The assessments were PTSD and 
depression.  Social Security Administration (SSA) records, 
associated with the claims file in July 2004, reflect 
complaints of depression, nightmares, flashbacks and the 
inability to be in crowded places.  A diagnosis of PTSD was 
entered.  

In a VA Form 21-0781, received in May 2006, the veteran 
stated that while stationed in Long Binh, Vietnam, from April 
19, 1969 to May 12, 1970 with the USA Depot, Company E, the 
location was under daily mortar/rocket fire.  At the hearing, 
he testified that he was under rocket/mortar fire in January 
1970.  Transcript at 7 (2006).  The AOJ has not attempted to 
verify the claimed in-service stressors.  

The Board notes that at the hearing, the veteran indicated 
that there were additional treatment records from the Hines 
VA Medical Center (VAMC).  Transcript at 2 (2006).  Records 
subsequent to January 2005 from that VAMC have not been 
associated with the claims file.  

The Board notes that the January 2005 statement of the case 
cites the incorrect standard regarding diagnosis of PTSD.  
The regulatory standard of "clear diagnosis" was the standard 
in effect prior to March 7, 1997.  See 38 C.F.R. § 3.304(f) 
(1996).  The veteran filed his claim in 2003.  The current 
regulation requires that a diagnosis of PTSD conform to the 
criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the United 
States Army and Joint Services Records 
Research Center (JSRRC) and request 
verification of the veteran's accounts of 
being subjected to motor fire while 
stationed at Long Binh, Vietnam, from 
April 1969 to May 1970.

2.  Copies of all outstanding records of 
treatment received by the veteran for the 
disability at issue at VA and non-VA 
medical facilites should be obtained.

3.  If the claimed stressor is verified, 
the veteran should be scheduled for a VA 
examination by a psychiatrist in order to 
determine the nature and etiology of all 
current psychiatric pathology. All 
necessary tests and studies should be 
accomplished, and clinical manifestations 
should be reported in detail. An opinion 
should be provided regarding the 
likelihood that the veteran has PTSD 
stemming from the verified inservice 
stressor or any other chronic psychiatric 
disorder related to his period of 
military service. The claims folder 
should be provided to the examiner in 
conjunction with the examination.  
Reasons and bases for all conclusions 
should be noted.

4.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Thereafter, the case should be returned 
to the Board, if otherwise in order.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


